Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 1 of 28 PagelD: 1

JAVERBAUM WURGAFT HICKS
KAHN WIKSTROM & SININS, P.C.
1000 Haddonfield-Berlin Road, Suite 203
Voorhees, NJ 08043

Phone: 856.596.4100

Fax: 856.702.6640

Michael A. Galpern, Esquire

Attorney ID No.: 029031988

Zachary M. Green, Esquire

Attorney ID No.: 181512016

KLAFTER OLSEN & LESSER LLC

Two International Drive, Suite 350

Rye Brook, N.Y. 10573

Phone: 914.934.9200

Seth R. Lesser, Esquire

Attorney ID No.: 051051988

Morgan M. Stacey, Esquire (pro hac to be filed)

 

Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
KEVIN CLEMENTS; COMPLAINT AND DEMAND FOR JURY
TRIAL
Plaintiff(s),

Vv.

JUUL LABS INC.; ALTRIA GROUP, INC.;
and PHILIP MORRIS USA, INC., JOHN
DOES #1-50; ABC CORPORATION #1-50,

Defendant(s).

 

Plaintiff Kevin Clements (“Plaintiff”), by and through his attorneys Javerbaum Wurgaft

Hick Kahn Wikstrom & Sinins, P.C., alleges as follows:

INTRODUCTION
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 2 of 28 PagelD: 2

1. This is a products liability action alleging personal injuries arising out of Defendants’
design, manufacture, assembly, promotion, marketing, sale, delivery, distribution and/or
supply of JUUL e-cigarettes and JUUL pods.

2. Plaintiff purchased, used, became addicted to, and/or been otherwise harmed by the
Electronic Nicotine Delivery Systems (hereinafter, “ENDS”)', including but not limited
to, electronic cigarettes, e-cigarettes, vaporizers, pods, e-liquids, and their component
parts, manufactured, designed, assembled, promoted, delivered, marketed, sold, and/or
supplied by Defendants.

3. As outlined in greater detail herein, Defendants designed, manufactured, assembled,
installed, delivered, marketed, sold, supplied, and or otherwise took action with respect to
the above referenced products, specifically targeting Plaintiff through misleading,
deceptive, and unconscionable practices.

4. Defendants’ unlawful practices have led to Plaintiff becoming addicted to e-cigarettes
and vaping, to his severe detriment.

5. Defendants’ marketing of JUUL products was done fraudulently with the intent to
mislead individuals — such as Plaintiff — into purchasing JUUL e-cigarettes, pods, and
related ENDS.

6. When Defendants launched their products, they failed to warn of any adverse effects that
they knew, or should have known, would likely occur, including but not limited to

addiction, increased risk of heart disease and stroke, increased risk of pulmonary disease,

 

' As used in this Complaint, “ENDS” refers to and includes all nonlighted, noncombustible devices that employ a
mechanical heating element, battery, or circuit, regardless of shape or size, to produce aerosolized or vaporized
nicotine for inhalation into the body of a person, including but not limited to a device that is manufactured,
distributed, marketed, or sold as an e-cigarette, e-cigar, e-pipe, e-hookah, vape pen, or any other similar product with
any other product name or descriptor, including component parts.
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 3 of 28 PagelD: 3

10.

11.

12.

changes in brain functionality leading to anxiety, depression, and other long term mental
health conditions, decreased functionality of the endocrine system, heightened risk of
cancer, and negative effects on fertility.

Defendants fraudulently marketed their products as safe and/or safer than conventional
cigarettes.

Defendants also fraudulently marketed their products as nicotine cessation devices.

The Centers for Disease Control and Prevention (hereinafter, “CDC”) and the Food and
Drug Administration (hereinafter, “FDA”), along with numerous recognized medical
experts, have indicated that users of electronic cigarettes and vaporizers should cease
using such products until sufficient research on the long-term effects of such products can
be completed.

Additionally, the CDC, FDA, and numerous recognized medical experts have advised
adult smokers who are attempting to quit to refrain from using ENDS and instead use
evidence-based treatments, including counseling and FDA-approved medications.

JUUL products have not been approved by the FDA as a smoking cessation therapy or in
any other capacity.

Through this action Plaintiff seeks, inter alia, reasonable and adequate compensation for
pain and suffering, financial harm, emotional distress, medical expenses, and
disfigurement, as well as in the form of continued medical monitoring over time, at

Defendant’s expense.
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 4 of 28 PagelD: 4

VENUE

13. Venue is proper in the District Court of New Jersey pursuant to 28 U.S.C. § 1332(d) as
the amount in controversy exceeds $75,000.00 and there is diversity of citizenship of the
parties.

14. This Court has personal jurisdiction over all Defendants as Defendants do business in
New Jersey and have sufficient minimum contacts in New Jersey. Defendants
intentionally avail themselves of the markets in this State through the promotion,
marketing, sale, and distribution of the products at issue in this lawsuit.

15. A substantial part of the events and/or omissions giving rise to the claims at issue in this

Complaint arose in New Jersey.

THE PARTIES

16. Plaintiff Kevin Clements is an individual residing in Haddonfield, New Jersey.

17. Plaintiff purchased ENDS manufactured, designed, assembled, installed, delivered,
marketed, sold, and/or supplied by Defendants based on false, misleading, deceptive,
unconscionable, and/or inadequate practices, resulting in his severe detriment.

18. In approximately 2017, Plaintiff began to see advertisements for JUUL electronic
cigarettes.

19. As aresult of the advertisements, Plaintiff believed that JUUL e-cigarettes were a safe
alternative to smoking traditional cigarettes.

20. Additionally, as a result of these advertisements, Plaintiff was unaware that JUUL
products contained substantial amounts of nicotine or that such products were addictive.

21. As aresult of Defendants’ advertising and marketing, Plaintiff began using JUUL e-

cigarettes in approximately 2017.
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 5 of 28 PagelD: 5

22. Defendants’ advertising and marketing, along with the availability of flavored pods led

23,

Plaintiff to purchase their products.

Plaintiff was attracted to, and most frequently purchased, JUUL’s mint flavored pod.

24. Plaintiff did not smoke cigarettes prior to using JUUL.

25.

26.

27,

28.

29.

30.

31.

Plaintiff would not have started using JUUL had he known they were addictive and had
he known of the health risks of using such products.

Plaintiff is able to smoke JUUL e-cigarettes frequently due to the design of the JUUL e-
cigarette.

Prior to switching to JUUL e-cigarettes, Plaintiff did not experience any respiratory
symptoms.

Since switching to JUUL e-cigarettes, Plaintiff experiences increased phlegm and throat
irritation.

Plaintiff has been unable to wean himself off of JUUL e-cigarettes.

As a result of his use of JUUL e-cigarettes, Plaintiff has suffered, and continues to suffer,
severe adverse health effects, including but not limited to addition, throat irritation,
increased phlegm, financial harm, emotional distress, and medical expenses.

Defendants

Defendant JUUL Labs, Inc. is a Delaware corporation with its principal place of business
located at 560 20™ Street, San Francisco, CA 94107. JUUL originally operated under the
name of PAX Labs, Inc. In 2017, it was renamed JUUL Labs, Inc. JUUL manufactures,
designs, assembles, installs, delivers, markets, sells, promotes, and/or supplies ENDS,
including but not limited to, e-cigarettes, vaporizers, e-liquids, and associated component

parts.
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 6 of 28 PagelD: 6

32.

33.

34.

35.

36.

37.

38.

Defendant Altria Group, Inc. (“Altria”) is a Virginia Corporation with its principal place
of business located at 6601 West Broad Street, Richmond, Virginia 23230.

Defendant Philip Morris USA, Inc. (“Philip Morris”) is a wholly owned subsidiary of
Altria. Philip Morris is a Virginia corporation with its principal place of business located
at 615 Maury Street, Richmond, Virginia, 23224. Philip Morris is engaged in the
manufacture and sale of conventional cigarettes in the United States. Philip Morris is the
largest conventional cigarette company in the United States.

Altria and Philip Morris have a thirty-five (35) percent ownership in JUUL.

John Does #1-50 are individuals, agents, or representatives, whose acts caused or
contributed to cause Plaintiff's damages, and whose names are unknown to the Plaintiff
at this time, despite Plaintiff's best efforts to ascertain their identity, but which will be
substituted by amendment when ascertained.

ABC Corporations #1-50 are, whether singular or plural, individuals, firms, partnerships,
corporations or other entities, that designed, manufactured, distributed, marketed,
advertised, or sold JUUL products, component parts, or products compatible with JUUL
products, and whose acts caused or contributed to cause Plaintiff's damages, whose
names are unknown to Plaintiff at this time, despite Plaintiff's best efforts to ascertain
same, but which will be substituted by amendment when ascertained.

FACTUAL BASIS FOR THE RELIEF REQUESTED

Plaintiff incorporates all prior allegations of the Complaint.
Defendants JUUL, Altria, and Philip Morris will be referred to hereinafter collectively as

“JUUL” or “Defendants.”

 
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 7 of 28 PagelD: 7

39, JUUL manufactures, designs, assembles, installs, delivers, markets, sells, promotes,

40.

41.

42.

43,

4A.

45.

and/or supplies ENDS, including but not limited to, e-cigarettes, vaporizers, e-liquids,
and associated component parts and engages in the manufacture, design, assembly,
delivery, marketing, advertising, sale, promotion, distribution, and/or supply of ENDS in
the state of New Jersey and elsewhere.

Defendant JUUL began manufacturing, designing, assembling, delivering, advertising,
promoting, marketing, selling, and/or supplying e-cigarettes and associated ENDS in
approximately 2015.

A 2016 NJ Youth Tobacco Survey found that, as of 2016, “vaping” surpassed the
prevalence of conventional cigarette usage.

The New Jersey Department of Education has alerted the public that it is a misconception
that “vaping” is safe and that e-cigarettes are not safe for use, contain nicotine, and are
harmful to brain development.

Defendant’s ENDS, including e-cigarettes, pods, e-liquids, and component parts, deliver
dangerous toxins and carcinogens to users, including Plaintiff. Nicotine itself is a known
toxic chemical associated with cardiovascular, respiratory, reproductive, and
immunosuppressive problems.

Nicotine adversely affects multiple bodily systems and is highly addictive.

Numerous medical experts, including the CDC, have advised that additional research is
necessary to determine the adverse effects of the multiple toxins present in e-liquids, but
evidence suggests that short term usage can adversely affect pulmonary function because

it introduces foreign substances into the lungs.
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 8 of 28 PagelD: 8

46.

47,

48.

49.

50.

51.

The addictive qualities of ENDS, including, specifically JUUL’s products well exceed
those of other nicotine delivery devices, including, specifically cigarettes. While
Defendant is aware of this, the consuming public, including Plaintiff herein, is not and
was not.

Since 2015, JUUL has become the dominant e-cigarette manufacturer in the United
States.

A recent study from Stanford University School of Medicine notes that in November
2018, JUUL had 76.1 percent of the United States e-cigarette market.”

JUUL e-cigarettes look like a USB flash drive, can charge in a computer, and are small
enough to be hidden in a closed hand. JUUL e-cigarettes are used by heating up a small
cartridge containing oils, called “JUUL pods”, “pods”, or e-liquids, to create vapor,
which quickly dissolves in the air. Other “pod” or “e-liquid” manufacturers design,
manufacture, sell, and promote pods in numerous flavors that are able to be used with
JUUL e-cigarettes.

JUUL pods include, but are not limited to, the ingredients of nicotine, benzoic acid,
glycerine, and propylene glycol.

JUUL has in the past and continues to design, assemble, deliver, market, sell, promote,
and/or supply multiple flavors of “pods,” including but not limited to mango, fruit,

cucumber, créme, and mint.

52. Despite being marketed as a safe alternative to conventional cigarettes, JUUL pods

deliver a higher concentration of nicotine per pod than a pack of cigarettes and utilize a

 

2 Jackler, Robert K., et al. “JUUL Advertising Over Its First Three Years on the Market.” Stanford Research into the
Impact of Tobacco Advertising. January 2019.
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 9 of 28 PagelD: 9

device that is easier to conceal than a conventional cigarette, making it more addictive
and attractive to individuals than conventional cigarettes.*

53. The adverse effects of nicotine on brain development and bodily systems are well-
studied. Nicotine adversely affects the heart, eyes, reproductive system, lungs, and
kidneys.

54. JUUL pods were designed to decrease the perceived harshness of nicotine ingestion, thus
creating a greater likelihood of abuse from users. 4

55. This design shows Defendants intention to recruit individuals to use its e-cigarettes more
frequently than conventional cigarettes.

56. The JUUL e-cigarette is operated when a sensor in the device senses suction on the
mouthpiece, at which time the battery activates the heating element which converts the
solution in the pod into a vapor.

57. A light in the e-cigarette indicates the battery level.

58. Defendant designed its e-cigarettes and associated ENDS to be simplistic, easy to use,
and easy to conceal.

59. Such defective design, and the nature of ENDs devices, has caused an increased risk of
nicotine addiction among users.

60. Recent studies have shown that the amount of nicotine per puff of a JUUL e-cigarette is

the substantially the same, or greater than, that of a conventional cigarette.°

 

3 Esther E. Omaiye, MS et al., Toxicity of JUUL Fluids and Aerosols Correlates Strongly with Nicotine and Some
Flavor Chemical Concentrations (Dec. 2018), available at:

https://www. biorxiv.org/content/biorxiv/early/2018/12/09/490607.full. pdf

* Duell, James F. Pankow, and David H. Peyton, Free-Base Nicotine Determination in Electronic Cigarette Liquids
by 1H NMR Spectroscopy, 31 Chem. Res. Toxicol. 431, 431 (2018).

> Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes, 3.
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 10 of 28 PagelD: 10

61.

62.

63.

64.

65.

66.

67.

Defendants also specifically implemented a marketing scheme designed to attract
individuals to purchase their highly addictive products, while using false, deceptive,
unconscionable, and misleading advertising regarding the health effects of their products
and their relative safety to conventional cigarettes.

To date, the CDC and FDA have reported at least 530 cases of pulmonary illness across
at least 25 states related to the use of electronic cigarettes.

Defendants knew or should have known that e-cigarettes were not safe for consumers and
posed a greater risk of nicotine dependence than conventional cigarettes, but failed to
disclose this information to the public, including Plaintiff.

Defendants’ failure to adequately warn users of the effects of the amount of nicotine
contained in its products and of adverse health effects shows Defendants’ intent to attract
consumers to use, and become addicted to, their products under false pretenses.

JUUL has not been approved by the FDA or any other entity as safer than traditional
cigarettes or as a smoking therapy or smoking cessation device, despite implicitly and
explicitly advertising as such for years through the “Switch” to JUUL marketing
campaign in which it is advertised as an alternative to conventional cigarettes.

The FDA has specifically stated that any smokers attempting to quit should seek
counseling or FDA approved smoking cessation methods rather than e-cigarettes.

On September 9, 2019, the FDA sent Defendant JUUL a “warning letter” finding that
JUUL fraudulently and unlawfully marketed, sold, and distributed its products by
advertising them as safer than conventional cigarettes, without the appropriate scientific

evidence and FDA Order to make such a claim.

10
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 11 of 28 PagelD: 11

68.

69.

70.

71.

72.

73.

JUUL was well aware that its fraudulent advertising and marketing was targeted towards
encouraging and attracting new users towards its products, without revealing the highly
addictive and dangerous nature thereof.

JUUL failed to disclose the serious adverse health effects of using its products, including
the risk of addiction they pose, while falsely marketing them as safer than conventional
cigarettes and as smoking cessation devices. Nonetheless, JUUL has consistently
attempted to expand its marketing to entice new e-cigarette users.

Even after adding the warnings that its products contain nicotine, JUUL continued to
promote its flavors that were most popular and promote a campaign explicitly and
implicitly indicating that these products were safer than conventional cigarettes.
Plaintiff has developed severe adverse health conditions since switching to JUUL,
including but not limited to, addiction to nicotine.

Moreover, the extent to which Plaintiff will continue to develop pulmonary disease, or
other nicotine and e-cigarette related conditions, cannot be determined at the present time
and can only be determined by a series of tests over time.

Since its inception, JUUL has engaged in false, misleading, and fraudulent advertising,
based on the assertion that its e-cigarettes and associated ENDS were a safe and/or safer
alternative to conventional cigarettes, without providing any basis, medical or otherwise,

to assert such a claim.

74. JUUL engaged in deceptive and misleading marketing and advertising specifically

directed to engage individuals and encourage them to purchase, use, and become addicted
to e-cigarettes and ENDS, and further did so falsely and deceptively by failing to inform

consumers of the heightened risk of addiction they pose.

11
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 12 of 28 PagelD: 12

75.

76,

77.

78.

79.

80.

The seriousness of the danger faced by Plaintiff due to the actions of Defendant cannot be
overstated.

Through this action Plaintiff seeks, inter alia, reasonable and adequate compensation for
pain and suffering, financial harm, emotional distress, medical expenses, and
disfigurement, as well as in the form of continued medical monitoring over time, at

Defendant’s expense.

COUNT ONE

Negligence

Plaintiff incorporates all prior allegations of this complaint.

At all times material to the within cause of action, Defendants were engaged in doing
business throughout the State of New Jersey and elsewhere, specifically having designed,
manufactured, assembled, distributed, and sold certain e-cigarettes and associated ENDS,
together with their component parts, in interstate commerce, in New Jersey and
elsewhere.

It was at all times foreseeable to Defendants that failure to provide adequate warnings
regarding the potential dangers, including as to addiction, of e-cigarettes and ENDS
would result in harm to Plaintiff.

This includes, but is not limited to, the failure to provide adequate information regarding
the medical effects of using e-cigarettes and ENDS, including their harms and addictive
qualities, the failure to provide adequate warnings on the packaging of e-cigarettes and
ENDS regarding adverse health effects, the failure to provide adequate warnings on e-

cigarettes and ENDS regarding the potential for adverse health effects and/or

12

 
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 13 of 28 PagelD: 13

81.

82.

83.

84.

85.

86.

malfunction, and the failure to install proper safeguards to discourage the use of e-
cigarettes and ENDS by new e-cigarette users.

It was also at all times foreseeable that the inadequate, improper, and unlawful design of
Defendants’ e-cigarettes and associated ENDS would attract, enable, and encourage
individuals, including Plaintiff, to use such products more frequently than traditional
cigarettes and also to become addicted to them.

Despite this, Defendants failed to provide such reasonable safeguards and take other
reasonable actions that a prudent person under similar circumstances would have taken to
eliminate or minimize the risk of danger to Plaintiff.

The injuries suffered by Plaintiff were directly and proximately caused by the negligence
of Defendants as a result of the actions or inaction Defendants took in manufacturing,
designing, assembling, installing, marketing, selling, delivering, or otherwise handling
the subject e-cigarettes and ENDS and component products.

The conduct of Defendants was both a proximate cause and a cause in fact of the
exposure and damages inflicted on Plaintiff and the expenses made necessary by such
exposure.

As a result of Defendants’ conduct, the Plaintiff has suffered and continues to suffer
damages.

WHEREFORE, Plaintiff demand judgment against Defendants, jointly, severally or in
the alternative in the amount of damages and together with interest, costs of suit, and

such other relief as is just and proper.

13
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 14 of 28 PagelD: 14

COUNT TWO
Violation of the New Jersey Consumer Fraud Act (N.J.S.A. § 56:8-1, et seq.)

87. Plaintiff incorporates by reference all prior allegations of this complaint.

88. The New Jersey Consumer Fraud Act (hereinafter, “CFA’”) at N.J.S.A. § 56:8-2 prohibits
businesses from engaging in any misrepresentations, fraud, false pretense, deception, or
unconscionable commercial conduct in connection with consumer sales.

89. N.J.S.A. § 56:8-2 also prohibits businesses engaging in any suppression or omission of
any material fact with the intent that others will rely on such suppression or omission, in
connection with consumer sales.

90. Defendants violated the CFA by misrepresenting the e-cigarettes and ENDS, including e-
liquids, pods, and component parts, to be a safe for use.

91. Defendants also violated the CFA by suppressing and/or omitting material facts regarding
the addictiveness and safety of e-cigarettes and ENDS.

92. Defendants also violated the CFA by engaging in unconscionable conduct with respect to
misrepresenting their products as a safe and/or safer alternative to traditional cigarettes to
attract traditional cigarette smokers.

93. Each false pretense, misrepresentation, unconscionable act, and/or knowing omission of
material fact by Defendants constitute a separate violation of the CFA.

94. As a direct and proximate cause of Defendants’ violation of the CFA, Plaintiff has
suffered, and will in the future continue to suffer, injuries and damages.

95. Under N.J.S.A. § 56:8-19, Plaintiff is entitled to treble damages for each violation

committed by Defendants under the CFA.

14
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 15 of 28 PagelD: 15

96. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally or in
the alternative in the amount of damages and together with interest, costs of suit, and

such other relief as is just and proper.

COUNT THREE
Fraud

97. Plaintiff incorporates by reference all prior allegations of this complaint.

98. Defendants fraudulently and deceptively marketed, advertised, distributed, and sold e-
cigarettes and associated ENDS as non-addictive or less addictive products than
conventional cigarettes.

99. Defendants failed to disclose the highly addictive nature of their products and the adverse
health effects likely to arise therefrom.

100. Defendants made these fraudulent representations to Plaintiff through advertising
and marketing campaigns.

101. Each misrepresentation and omission was material as it contributed to the
evaluation by Plaintiff as to whether to purchase and use Defendants’ products.

102. Defendants knew that its misrepresentations and omissions were false and
intended Plaintiff rely upon these misrepresentations and omissions to purchase their
products.

103. Plaintiff reasonably relied upon Defendants’ misrepresentations and omissions to
his severe detriment.

104. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,

and such other relief as is just and proper.

15
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 16 of 28 PagelD: 16

COUNT FOUR
False Advertising
105. Plaintiff incorporates by reference all prior allegations of this complaint.
106. The Regulations Governing General Advertising, N.J.A.C. § 13:45A-9.1 et seq.

(hereinafter, “Advertising Regulations”) address general advertising practices.
107. The Advertising Regulations provide, in relevant part, under N.J.A.C. § 13:45A-
9.2, the following:
(a) Without limiting the application of N.J.S.A. § 56:8-Let seq.
[the CFA], the following practices shall be unlawful with respect

to all advertisements:

5. The use of any type, size, location, lighting, illustration, graphic
depiction, or color resulting in the obscuring of any material fact.
Disclaimers permitted or required under this section, such as
"terms and conditions apply" and "quantities limited," shall be set
forth in a type size and style that is clear and conspicuous relative

to the other type sizes and styles used in the advertisement.

10. The failure of an advertiser to substantiate through documents,
records or other written proof any claim made regarding the safety,
performance, availability, efficiency, quality or price of the
advertised merchandise, nature of the offering or quantity of
advertised merchandise available for sale. Such records shall be

made available upon request for inspection by the Division or its

16
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 17 of 28 PagelD: 17

designee at the advertiser's regular place of business or central
office in New Jersey, or, at the advertiser's option, the Division's
designated offices, for a period of 90 days following the effective

date of the advertisement.
[N.J.A.C. § 13:45A-9.2].

108. In its advertisements, Defendants used illustrations, graphic depictions, colors,
models, influencers, and type that resulted in obscuring material facts regarding the
addictiveness and misrepresenting the safety of e-cigarettes and ENDS.

109. Defendants’ disclaimers on their advertisements were woefully insufficient
relative to other aspects of the advertisements.

110. Defendants have failed to substantiate through any credible documents, records,
or any other written proof its claims regarding the safety of its products, including but not
limited to the assertion that e-cigarettes and ENDS assist conventional cigarette smokers
to quit smoking and/or that e-cigarettes and ENDS are a safe and/or safer alternative to
conventional cigarettes.

111. The above referenced violations constitute multiple violations of the Advertising
Regulations.

112. Each violation of the Advertising Regulations by Defendant constitutes a per se
violation of the CFA.

113. As a direct and proximate cause of Defendants’ violation of the Advertising

Regulations, Plaintiff has suffered, and will in the future continue to suffer, severe

injuries and damages.

17
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 18 of 28 PagelD: 18

114. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,

and such other relief as is just and proper.

COUNT FIVE
Strict Liability- Failure to Warn

115. Plaintiff incorporates by reference all prior allegations of this complaint.

116. At all times material to the within cause of action, Defendants were engaged in
doing business throughout the State of New Jersey and elsewhere, specifically having
designed, manufactured, assembled, distributed, and sold certain e-cigarettes and ENDS
and associated products, together with their component parts, in interstate commerce, in
New Jersey and elsewhere.

117. As discussed above, it was foreseeable to Defendants that individuals, including
Plaintiff, would use and misuse Defendants’ products to their detriment.

118. Plaintiff received JUUL products in the same conditions in which they were
manufactured, designed, distributed, and sold and used their products in a manner
reasonably intended by Defendants.

119. The risks of using Defendants products were known to Defendants at the time of
manufacture, design, distribution, and sale.

120. The risks of using Defendants products were unknowable and unexpected to the
average consumer, including Plaintiff.

121. The injuries to Plaintiff were directly and proximately caused by the actions or
inactions of Defendants and Defendants are liable to said Plaintiff in this cause of action

based upon the theory of strict liability in the following particulars:

18
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 19 of 28 PagelD: 19

a. In failing to warn users, including Plaintiff, of the defects, dangers, risks, and/or
hazards which existed in the subject e-cigarettes and ENDS;

b. In failing to design, manufacture, assemble, promote, sell, supply, or otherwise
take action with respect to said e-cigarettes and ENDS in accordance with safety
codes, regulations, and statutes applicable to same;

c. In failing to correct the defective and dangerous conditions existing in the subject
e-cigarettes and ENDS.

122. As a direct and proximate result of the actions or inactions of Defendants,
Plaintiff has suffered, and will continue in the future to suffer, severe injuries and
damages.

123. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,

and such other relief as is just and proper.

COUNT SIX
Strict Liability- Defective Design

124. Plaintiff incorporates by reference all prior allegations of this complaint.

125. At all times material to the within cause of action, Defendants were engaged in
doing business throughout the State of New Jersey and elsewhere, specifically having
designed, manufactured, assembled, distributed, and sold certain e-cigarettes and ENDS
and associated products, together with their component parts, in interstate commerce, in
New Jersey and elsewhere.

126. As discussed above, it was foreseeable to Defendants that individuals, including

Plaintiff, would use and misuse Defendants’ products to their detriment.

19
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 20 of 28 PagelID: 20

127. The injuries to Plaintiff were directly and proximately caused by the actions or
inactions of Defendants and Defendants are liable to said Plaintiff in this cause of action
based upon the theory of strict liability in the following particulars:

a. In designing, manufacturing, assembling, installing, supplying, or otherwise
taking action with respect to the aforesaid e-cigarettes and ENDS in a deficient
and defective condition;

b. In failing to equip said e-cigarettes and ENDS with proper safeguards;

c. In failing to design, manufacture, assemble, promote, sell, supply, or otherwise
take action with respect to said e-cigarettes and ENDS in accordance with safety
codes, regulations, and statutes applicable to same;

d. In failing to correct the defective and dangerous conditions existing in the subject
e-cigarettes and ENDS.

128. As a direct and proximate result of the actions or inactions of Defendants,
Plaintiff has suffered, and will continue in the future to suffer, severe injuries and
damages.

129. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,
and such other relief as is just and proper.

COUNT SEVEN
Violation of New Jersey Products Liability Act (N.J.S.A. § 2A:58C-1 et seq.)

130. Plaintiff incorporates by reference all prior allegations of this complaint.

20
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 21 of 28 PagelD: 21

131. Defendants are liable to Plaintiff in this action for their failure to comply with,
and/or for its violations of the New Jersey Products Liability Act (hereinafter, “PLA”),
N.J.S.A. § 2A:58C-1 et seq.

132. Under N.J.S.A. § 2A:58C-2, a manufacturer or seller of a product is liable if it
failed to adequately warn or provide instructions or the product was designed in a
defective manner.

133. Defendants failed to adequately warn Plaintiff of the potential health hazards
associated with the purchase and use of e-cigarettes and ENDS.

134. Defendants e-cigarettes and ENDS are defectively designed to encourage, attract,
and enable new e-cigarette users to use their e-cigarettes and ENDS to their detriment.

135. As a direct and proximate result of the actions and/or inactions of Defendants,
Plaintiff has suffered, and will continue in the future to suffer, severe injuries and
damages.

136. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,

and such other relief as is just and proper.

COUNT EIGHT
Unjust Enrichment
137. Plaintiff incorporates by reference all prior allegations of this complaint.
138. Defendants have been unjustly enriched through their sale of JUUL products

based on material misrepresentations and omissions, false advertising, unconscionable

business practices, and fraud.

2]
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 22 of 28 PagelD: 22

139. Defendants have been unjustly enriched at the expense of, and to the detriment of,
Plaintiff.

140. Defendants knowingly received and retained wrongful benefits and funds from
Plaintiff.

141. It would be inequitable to allow Defendants to retain these benefits and funds.

142. Plaintiff is therefore entitled to recover from Defendants, as restitution, all money

paid for JUUL products, any benefit received by Defendants as a result of such activity,
and interest thereon from the time of payment.

143. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,

and such other relief as is just and proper.

COUNT NINE
Breach of Implied Warranty of Merchantability

144, Plaintiff incorporates by reference all prior allegations of this complaint.

145. The Uniform Commercial Code, N.J.S.A. § 12A:2A-212, provides that, unless
excluded or modified, a warranty that the goods shall be merchantable is implied in a
contract for their sale if the seller is a merchant with respect to goods of that kind.

146. With respect to JUUL products, Defendants warranted that its e-cigarettes and
associated ENDS would be merchantable, fit for the ordinary purposes for which they are
used, and conform to promises and affirmations of fact made on the container and label.

147, At the time of delivery, Defendants breached the implied warranty of

merchantability as their products were defective as alleged above, posed severe safety

22
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 23 of 28 PagelD: 23

risks at the time they were sold, and failed to conform to the standard performance of like
products in trade.

148. Defendants are merchants with respect to the subject products sold to Plaintiff.

149, Defendants products are not fit for the intended purpose of offering a safe and/or
safer alternative to cigarettes because such products when used as intended cause,
worsen, or aggravate nicotine addiction and cause severe adverse health effects.

150. As a direct and proximate result of Defendants breach of the implied warranty of
merchantability, Plaintiff has suffered damages.

151. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,
and such other relief as is just and proper.

COUNT TEN
Breach of Express Warranty

152. Plaintiff incorporates by reference all prior allegations of this complaint.

153. N.J.S.A. § 12A:2-313 provides that express warranties by the seller are created by
any affirmation of fact or promise made by the seller to the buyer which related to the
goods and becomes a basis of the bargain.

154. The express warranty creates an obligation that the goods shall conform to the
affirmation or promise.

155. Defendants issued express warranties in connection with their e-cigarettes and
associated ENDS that such products were less addictive and less harmful than
conventional cigarettes, and that they were smoking cessation devices, through their

marketing and advertisements.

23
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 24 of 28 PagelD: 24

156. The affirmations of fact and promises set forth in Defendants marketing and
advertising became part of the basis of the bargain between Plaintiff.

157. These affirmations of fact and promises created express warranties that JUUL
products would conform to Defendants affirmations of fact and promises.

158. Defendants breached their express warranties as JUUL products deliver a more
potent source of nicotine than conventional cigarettes and cause severe adverse health
consequences.

159. As a direct and proximate result of Defendants breach of express warranties,
Plaintiff suffered damages as he would not have purchased and/or used Defendants’
products had he known the true facts about the products.

160. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,
and such other relief as is just and proper.

COUNT ELEVEN
Public Nuisance

161. Plaintiff incorporates by reference all prior allegations of this complaint.
162. Defendants have engaged in systematic deceptive and unconscionable advertising

and marketing of JUUL products.

163. This misconduct caused and/or substantially contributed towards a public
nuisance.
164. Defendants’ misconduct has created or substantially contributed to an

unreasonable interference with rights common to the general public, including the right to

be free from unreasonable interference with public health, safety, and peace.

24
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 25 of 28 PagelD: 25

165. Defendants’ interference with the public health, safety, and peace has been
unreasonable.
166. Defendants’ inappropriate and unlawful conduct is responsible for new e-cigarette

users, including minors, becoming addicted to nicotine and significantly interfered with
the public health, safety, and peace.

167. Defendants’ misconduct has produced permanent or long-lasting effects and will
continue until and unless Defendants reveal the compete truth about their products,
including severe safety and health risks and addictiveness, and take meaningful corrective
action.

168. Defendants knew, or should have known, that their unreasonable and unlawful
conduct was likely to have a significant adverse impact on public health, safety, and
peace.

169. Defendants’ conduct is and was unlawful.

170. The negative impact Defendants have had on public health, safety, and peace
cannot be overstated, as they have created an epidemic of nicotine dependent individuals
through their unlawful conduct.

171. The negative health consequences of Defendants products will ultimately be
borne by the community as a whole.

172. Defendants’ products deliver dangerous toxins and carcinogens to their users.

173. The costs associated with Defendants’ products include, but are not limited to,
costs for medical care, increased insurance costs, an increased strain on the medical
system which effects the quality and cost of care available to the public, reduced

productivity of JUUL consumers, the cost to society of supporting nicotine ingestion

25
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 26 of 28 PagelD: 26

cessation programs, increased life insurance rates, increased social services, increased
addiction related crime, and increased disability benefits.

174, Defendants had significant control over the public nuisance they created,
including the design, advertising, marketing, promotion, and manufacture of JUUL
products.

175. Defendants could have prevented, or at least significantly reduced, the public
nuisance by ceasing improper and unlawful marketing and advertising of its products.

176. Defendants are not immune from a public nuisance claim.

177. The damages and costs to society from Defendants unlawful conduct is significant
and was foreseeable to Defendants.

178. Plaintiff has suffered, and continues to suffer, harm different from that suffered by
individual residents of New Jersey.

179. Plaintiff sues in his public capacity for all appropriate relief to restore the public
health, safety, and peace and recover appropriate damages, expenses, costs, and fees.

180. Defendants are also liable for punitive damages to reflect the aggravating
circumstances of their intentional, willful, wanton, malicious, and oppressive conduct.
Defendants acted or failed to act knowingly, willfully, deceptively, with gross
negligence, maliciously, and/or wantonly with conscious disregard for the public health,
safety, and welfare.

181. WHEREFORE, Plaintiff demands judgment against Defendants, jointly, severally
or in the alternative in the amount of damages and together with interest, costs of suit,

and such other relief as is just and proper.

26
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 27 of 28 PagelD: 27

PRAYER FOR RELIEF
WHEREFORE, Plaintiff asks this Court to:
a. Award actual, compensatory, and consequential damages;

b. Award all expenses, including incidental past and future expenses, including medical

expenses, loss if earnings, and loss of earning capacity;

c. Award restitution;

d. Award punitive damages;

e. Award reasonable attorneys’ fees and costs of this case;
f. Award prejudgment and post-judgment interest;

g. award all statutory damages, including double and treble damages as authorized by

statute;

h. enter appropriate injunctive relief against Defendants and their officers, agents,

successors, employees, representatives, and/or assigned; and

i. Such other and further legal, equitable, and declaratory relief as justice requires.

27
Case 1:19-cv-18579-NLH-KMW Document1 Filed 10/01/19 Page 28 of 28 PagelD: 28

JURY TRIAL DEMANDED

Plaintiff demands a trial by jury on all issues so triable.

JAVERBAUM WURGAFT HICKS
KAHN WIKSTROM & SININS, P.C.

Dated: 4) / 2 / 14 By: iE
Zachary M. Green

KLAFTER OLSEN & LESSER

By: /s/ Seth R. Lesser

Seth R. Lesser

Morgan M. Stacey

Two International Drive, Suite 350
Rye Brook, N.Y. 10573

(914) 934-9200

Attorneys for Plaintiff

28
